DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 10/25/2022 is acknowledged.
	Claims 1-20 remain pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Danehorn (US Patent No 20090076483 A1).
	Regarding claim 1, Danehorn discloses A system comprising: a catheter comprising a first electrode and a second electrode, the first electrode configured to transmit first electromagnetic signals and the second electrode configured to transmit second electromagnetic signals ([abst] A system and method for localizing a catheter is provided; [0031] Pairs of electrodes 201 are disposed on or in the body of the catheter; [0021] The accurate position of electrodes in the measurement and/or treatment catheter is measured either in a sequential manner or using signals with different frequencies, and the accurate position is derived using triangulation methods; [0078] when a current is flowing between one of the electrodes 201 and one of the electrodes 205 or 130, an impedance can be calculated based on the voltage applied and the actual current value. This impedance is different for different distances between electrodes, and therefore, the impedance is used to estimate distances between electrodes), 
a first patch, a second patch, and a third patch each configured to receive the first and second electromagnetic signals and arranged in a triangular formation on a first surface of a patient's body ([0042] The body surface electrodes 130 are made of any metal material or any known or future material operable to transmit and receive electrical signals, see Fig. 1 and Fig. 4), 

    PNG
    media_image1.png
    697
    547
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    331
    630
    media_image2.png
    Greyscale

a processor configured to: determine, at a first time, a first catheter position relative to the first patch, the second patch, and the third patch, based on the first electromagnetic signals and the second electromagnetic signals received at the first patch, the second patch, and the third patch ([0080] In act 924, a position of the catheter 124 is determined based on the electrical characteristic. For example, estimated distances are determined based on the impedance or voltage potential values using a transfer function or any other mathematical technique. Because the position of the reference electrodes 205 and/or 130 are known, the position of the electrodes 201 are determined based on the estimated distances using standard triangulation formulas, trigonometric equations, and/or any other known or future mathematical techniques to derive a three-point coordinate position of the electrode 201), 
provide the first catheter position and the second catheter position relative to the first catheter position, to a display such that the first catheter position is visually connected to the second catheter position, wherein the first catheter position and the second catheter position each comprise a location and an orientation ([0006] An image is displayed as a function of the catheter electrode position; [0081] The position data of the catheter 124 is superimposed or combined with the 3D image of the internal area of the patient 112 to allow a medical professional view a virtual catheter during or after the medical procedure. [0080] Because the positions of the electrodes 201 on the catheter 124 are predetermined, the position of the catheter 124 may be determined).
and wherein the first catheter position and the second catheter position each represent a radius, and wherein a size of the radius corresponds to a distance between a position of the catheter and one of the first patch, the second path, and the third patch ([0049] FIG. 7 represents geometric dimensions between reference electrodes and the catheter electrode 201; [0054] The distances from the (x1, y1, z1) point to the catheter electrode point (x, y, z) and the (x2, y2, z2) point to the catheter point (x, y, z) are known, but the angles of the vectors r1orthogonal and r3orthogonal in relation to the catheter point (x, y, z) are not determined. In act 609, at least two circles based on the determined distance values are identified or determined. For example, the point (x1, y1, z1) is designated as the origin of one of the at least two circles with a radius being the vector r1orthogonal, and the point (x2, y2, z2) is designated as the origin of the other one of the at least two circles with a radius being the vector r3orthogonal. Therefore, the catheter point (x, y, z) is located at a place where the at least two circles substantially coincide. However, the circles might not coincide due to measurement errors caused by noise and/or motion, and, so, the point (x, y, z) may be located within a minimum distance between the at least two circles).

    PNG
    media_image3.png
    365
    483
    media_image3.png
    Greyscale

	Danehorn fails to explicitly teach determine, at a second time, a second catheter position relative to the first patch, the second patch, the third patch, based on the first electromagnetic signals and the second electromagnetic signals received at the first patch, the second patch, and the third patch. 
However, Danehorn does teach [0081] The position data of the catheter 124 is used in conjunction with volume data or other image data of the patient 112 to create a 3D or virtual image of the catheter 124 during or after the medical procedure.
Given that the Danehorn reference teaches collecting position data during or after the medical procedure, it is determined that the invention is capable of collecting data continuously and therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine a catheter position at a second time point which differs from the first.
Regarding claim 2, Danehorn teaches wherein the orientation is determined based on a comparison of the first electromagnetic signals to the second electromagnetic signals ([0021] The accurate position of electrodes in the measurement and/or treatment catheter is measured...using signals with different frequencies, and the accurate position is derived using triangulation methods). Given that Danehorn teaches determination of electrode position using signals with different frequencies, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a comparison between two such signals to determine the position of an implanted device such as a catheter.
	Regarding claim 3, Danehorn teaches wherein the orientation is determined based on a difference in time between the first electromagnetic signals to the second electromagnetic signals ([0021] The accurate position of electrodes in the measurement and/or treatment catheter is measured...in a sequential manner). Given that Danehorn teaches determination of electrode position using signals that are collected sequentially, it is implied that there is a difference in time between when these signals are collected. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a temporal delay between measured signals in determining the position of an implanted device such as a catheter.
	Regarding claim 4, Danehorn teaches wherein the orientation is determined based on a difference in amplitude between the first electromagnetic signals to the second electromagnetic signals ([0031] Pairs of electrodes 201 are disposed on or in the body of the catheter; [0036] A position of an electrode 201 is determined based on an electrical characteristic of the signal between the electrode 201 and a respective electrode 205. For example, an impedance of blood between the electrode 201 and the electrode 205 is calculated using any known or future mathematics or physics calculation or equation, such as Ohms' law. The different impedances between electrodes relate to the distances between the same electrodes. For example, the impedance will increase as the distance between electrodes increases; [0038] The amplitude of the electric current is proportional to the distance from the coil generating the field. Hence, the amplitude of the induced current is a measure of the distance).
	Regarding claim 5, Danehorn teaches further comprising a fourth patch on a second body surface opposite the first body surface and the processor further configured to determine the first catheter position based on the first electromagnetic signals and the second electromagnetic signals received at the fourth patch, the first catheter position having three dimensions ([0045] Any number and combinations of the body surface electrodes 130 and the reference catheters 128 may be utilized to determine the position of the catheter 124. For example, referring to FIG. 5, one reference catheter 128 is used in conjunction with two body surface electrodes 130 to determine the position of the catheter 124. However, any number of reference catheters 128 and body surface electrodes 130 may be used. For example, at least two reference catheters 128 and at least six body surface electrodes 130 are utilized. More reference catheters 128 and body surface electrodes 130 that are used allow for more accurate position data). Given that Danehorn discloses any number of electrodes and does not specify how they are to be positioned, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a fourth surface electrode when performing an analysis including multiple body surfaces and place said fourth electrode in an opposing manner to previous ones in order to improve the accuracy of the position data received. 
	Regarding claim 6, Danehorn teaches further comprising a fourth patch on the first body surface, the first patch and the fourth patch creating a first directional line, the first catheter position being determined based on the combination of the first electromagnetic signals and the second electromagnetic signals received at the first patch and the fourth patch ([0045] Any number and combinations of the body surface electrodes 130 and the reference catheters 128 may be utilized to determine the position of the catheter 124. For example, referring to FIG. 5, one reference catheter 128 is used in conjunction with two body surface electrodes 130 to determine the position of the catheter 124. However, any number of reference catheters 128 and body surface electrodes 130 may be used. For example, at least two reference catheters 128 and at least six body surface electrodes 130 are utilized. More reference catheters 128 and body surface electrodes 130 that are used allow for more accurate position data).
	Regarding claim 7, Danehorn teaches wherein a first component of the first catheter position perpendicular to the first directional line is determined based on the combination of the first electromagnetic signals and the second electromagnetic signals received at the first patch and the fourth patch ([0038] The amplitude of the electric current is proportional to the distance from the coil generating the field. Hence, the amplitude of the induced current is a measure of the distance. The angle of the coil in relation to the magnetic field is also of importance. When three perpendicular coils are positioned at the tip of a catheter, three electrical currents can be measured in which the geometric relation also gives information of catheter direction; [0048] a plurality of reference electrodes, such as the electrodes 205 and 130, are registered in a global 3D coordinate system. The global 3D coordinate system represents positions of image objects in relation to three perpendicular axes).
	Regarding claim 8, Danehorn teaches wherein a second component of the first catheter position is further determined based on the first electromagnetic signals and the second electromagnetic signals received at least one of the second patch and the third patch ([0061] the matrices are multiplied together to obtain an expression of the global 3D coordinates of each of the at least two circles as in equation...The multiplication of the matrices allow for mathematical derivation of the catheter electrode point; [0064] The position of the catheter electrode 201, (x, y, z), is located where the at least two circles substantially coincide or within a minimum distance between the at least two circles. Therefore, the equation (32) is set to zero and the circle values are mathematically determined...An average of the two points is mathematically calculated to determine an average position of the catheter electrode 201. The position or location of any number of the catheter electrodes 201 may be determined using the techniques and calculations described above).
	Regarding claim 11, Danehorn teaches wherein the processor is further configured to filter cyclical respiratory movements from at least one of the first catheter position and the second catheter position ([0044] The impedance between the catheter electrodes and the body surface electrodes may vary due to motion when the patient 112 is breathing, inflation of air in the lungs, and possibly varying contact impedance of each of the body surface electrodes. To compensate for this, breathing activity may be measured and used in a feed forward compensation. Alternatively, filters to remove the low frequency disturbing variation may be utilized).
	Regarding claim 12, Danehorn teaches A method comprising: transmitting first electromagnetic signals from a first electrode of a catheter and second electromagnetic signals from a second electrode of the catheter ([abst] A system and method for localizing a catheter is provided; [0031] Pairs of electrodes 201 are disposed on or in the body of the catheter; [0021] The accurate position of electrodes in the measurement and/or treatment catheter is measured either in a sequential manner or using signals with different frequencies, and the accurate position is derived using triangulation methods; [0078] when a current is flowing between one of the electrodes 201 and one of the electrodes 205 or 130, an impedance can be calculated based on the voltage applied and the actual current value. This impedance is different for different distances between electrodes, and therefore, the impedance is used to estimate distances between electrodes), 
receiving the first electromagnetic signals and the second electromagnetic signals at a first patch, a second patch, and a third patch arranged in a triangular formation on a first surface of a patient's body ([0042] The body surface electrodes 130 are made of any metal material or any known or future material operable to transmit and receive electrical signals, see Fig. 1 and Fig. 4), 
determining, at a first time, a first catheter position relative to the first patch, the second patch, and the third patch, based on an attribute of the first electromagnetic signals and the second electromagnetic signals received at the first patch, the second patch, and the third patch ([0080] In act 924, a position of the catheter 124 is determined based on the electrical characteristic. For example, estimated distances are determined based on the impedance or voltage potential values using a transfer function or any other mathematical technique. Because the position of the reference electrodes 205 and/or 130 are known, the position of the electrodes 201 are determined based on the estimated distances using standard triangulation formulas, trigonometric equations, and/or any other known or future mathematical techniques to derive a three point coordinate position of the electrode), 
providing the first catheter position and the second catheter position relative to the first catheter position, to a display such that the first catheter position is visually connected to the second catheter position, wherein the first catheter position and the second catheter position each comprise a location and an orientation ([0006] An image is displayed as a function of the catheter electrode position; [0081] The position data of the catheter 124 is superimposed or combined with the 3D image of the internal area of the patient 112 to allow a medical professional view a virtual catheter during or after the medical procedure. [0080] Because the positions of the electrodes 201 on the catheter 124 are predetermined, the position of the catheter 124 may be determined).
wherein the first catheter position and the second catheter position each represent a radius, and wherein a size of the radius corresponds to a distance between a position of the catheter and one of the first patch, the second path, and the third patch ([0049] FIG. 7 represents geometric dimensions between reference electrodes and the catheter electrode 201; [0054] The distances from the (x1, y1, z1) point to the catheter electrode point (x, y, z) and the (x2, y2, z2) point to the catheter point (x, y, z) are known, but the angles of the vectors r1orthogonal and r3orthogonal in relation to the catheter point (x, y, z) are not determined. In act 609, at least two circles based on the determined distance values are identified or determined. For example, the point (x1, y1, z1) is designated as the origin of one of the at least two circles with a radius being the vector r1orthogonal, and the point (x2, y2, z2) is designated as the origin of the other one of the at least two circles with a radius being the vector r3orthogonal. Therefore, the catheter point (x, y, z) is located at a place where the at least two circles substantially coincide. However, the circles might not coincide due to measurement errors caused by noise and/or motion, and, so, the point (x, y, z) may be located within a minimum distance between the at least two circles).
	Danehorn fails to explicitly teach determine, at a second time, a second catheter position relative to the first patch, the second patch, the third patch, based on the first electromagnetic signals and the second electromagnetic signals received at the first patch, the second patch, and the third patch. 
However, Danehorn does teach [0081] The position data of the catheter 124 is used in conjunction with volume data or other image data of the patient 112 to create a 3D or virtual image of the catheter 124 during or after the medical procedure.
Given that the Danehorn reference teaches collecting position data during or after the medical procedure, it is determined that the invention is capable of collecting data continuously and therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to determine a catheter position at a second time point which differs from the first.
	Regarding claim 13, Danehorn teaches wherein the orientation is determined based on a comparison of the first electromagnetic signals to the second electromagnetic signals ([0021] The accurate position of electrodes in the measurement and/or treatment catheter is measured...using signals with different frequencies, and the accurate position is derived using triangulation methods). Given that Danehorn teaches determination of electrode position using signals with different frequencies, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a comparison between two such signals to determine the position of an implanted device such as a catheter.
Regarding claim 14, Danehorn teaches wherein the orientation is determined based on a difference in time between the first electromagnetic signals to the second electromagnetic signals ([0021] The accurate position of electrodes in the measurement and/or treatment catheter is measured...in a sequential manner). Given that Danehorn teaches determination of electrode position using signals that are collected sequentially, it is implied that there is a difference in time between when these signals are collected. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a temporal delay between measured signals in determining the position of an implanted device such as a catheter.
	Regarding claim 15, Danehorn teaches wherein the orientation is determined based on a difference in amplitude between the first electromagnetic signals to the second electromagnetic signals ([0031] Pairs of electrodes 201 are disposed on or in the body of the catheter; [0036] A position of an electrode 201 is determined based on an electrical characteristic of the signal between the electrode 201 and a respective electrode 205. For example, an impedance of blood between the electrode 201 and the electrode 205 is calculated using any known or future mathematics or physics calculation or equation, such as Ohms' law. The different impedances between electrodes relate to the distances between the same electrodes. For example, the impedance will increase as the distance between electrodes increases; [0038] The amplitude of the electric current is proportional to the distance from the coil generating the field. Hence, the amplitude of the induced current is a measure of the distance).
	Regarding claim 16, Danehorn teaches further comprising: receiving the first electromagnetic signals and the second electromagnetic signals at a fourth patch on a second body surface opposite the first body surface ([0045] Any number and combinations of the body surface electrodes 130 and the reference catheters 128 may be utilized to determine the position of the catheter 124. For example, referring to FIG. 5, one reference catheter 128 is used in conjunction with two body surface electrodes 130 to determine the position of the catheter 124. However, any number of reference catheters 128 and body surface electrodes 130 may be used. For example, at least two reference catheters 128 and at least six body surface electrodes 130 are utilized. More reference catheters 128 and body surface electrodes 130 that are used allow for more accurate position data; given that Danehorn discloses any number of electrodes and does not specify how they are to be positioned, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a fourth surface electrode when performing an analysis including multiple body surfaces and place said fourth electrode in an opposing manner to previous ones in order to improve the accuracy of the position data received) 
and determining the first catheter position based on the first electromagnetic signals and the second electromagnetic signals received at the fourth patch, the first catheter position having three dimensions ([0048] In act 601, a plurality of reference electrodes, such as the electrodes 205 and 130, are registered in a global 3D coordinate system. The global 3D coordinate system represents positions of image objects in relation to three perpendicular axes).
	Regarding claim 17, Danehorn teaches further comprising receiving the first electromagnetic signals and the second electromagnetic signals at a fourth patch on the first, the first patch and the fourth patch creating a first directional line, the first catheter position being determined based on the combination of the signal strength of the first electromagnetic signals and the second electromagnetic signals received at the first patch and the fourth patch ([0045] Any number and combinations of the body surface electrodes 130 and the reference catheters 128 may be utilized to determine the position of the catheter 124. For example, referring to FIG. 5, one reference catheter 128 is used in conjunction with two body surface electrodes 130 to determine the position of the catheter 124. However, any number of reference catheters 128 and body surface electrodes 130 may be used. For example, at least two reference catheters 128 and at least six body surface electrodes 130 are utilized. More reference catheters 128 and body surface electrodes 130 that are used allow for more accurate position data).
	Regarding claim 18, Danehorn teaches wherein a first component of the first catheter position perpendicular to the first directional line is determined based on the combination of the first electromagnetic signals and the second electromagnetic signals received at the first patch and the fourth patch ([0038] The amplitude of the electric current is proportional to the distance from the coil generating the field. Hence, the amplitude of the induced current is a measure of the distance. The angle of the coil in relation to the magnetic field is also of importance. When three perpendicular coils are positioned at the tip of a catheter, three electrical currents can be measured in which the geometric relation also gives information of catheter direction; [0048] a plurality of reference electrodes, such as the electrodes 205 and 130, are registered in a global 3D coordinate system. The global 3D coordinate system represents positions of image objects in relation to three perpendicular axes).
	Regarding claim 19, Danehorn teaches wherein a second component of the first catheter position is determined based on the first electromagnetic signals and the second electromagnetic signals received at least one of the second patch and the third patch ([0061] the matrices are multiplied together to obtain an expression of the global 3D coordinates of each of the at least two circles as in equation...The multiplication of the matrices allow for mathematical derivation of the catheter electrode point; [0064] The position of the catheter electrode 201, (x, y, z), is located where the at least two circles substantially coincide or within a minimum distance between the at least two circles. Therefore, the equation (32) is set to zero and the circle values are mathematically determined...An average of the two points is mathematically calculated to determine an average position of the catheter electrode 201. The position or location of any number of the catheter electrodes 201 may be determined using the techniques and calculations described above).
Claim(s) 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Danehorn as applied to claims 1 and 12 respectively above and further in view of Govari (US Patent No 20190365463 A1).
Regarding claim 9, Danehorn fails to teach wherein the processor is further configured to: determine that the catheter is in a bloodstream based on an impedance value sensed by the electrode exceeding a threshold impedance and determine the first catheter position based on determining that the catheter is in the bloodstream.
However, Govari teaches [0020] the impedance-magnitude of cardiac tissue decreases sharply with frequency. The impedance-magnitude of blood, on the other hand, is largely independent of frequency. In some embodiments, a processor analyses the frequency-dependent difference in impedance-magnitude to determine whether the distal-electrode is in touch with tissue or is in blood. For determining contact, the processor may apply any suitable criterion, such as check whether the difference in impedance-magnitude exceeds a given threshold.
Govari and Danehorn are considered analogous because both teach methods of localizing medical instruments within a patient during a medical procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use information about impedance of blood to localize a catheter within a patient’s bloodstream.
Regarding claim 20, Danehorn fails to teach further comprising: determining that the catheter is in a bloodstream based on an impedance value sensed by the electrode exceeding a threshold impedance and determining the first catheter position based on determining that the catheter is in the bloodstream.
However, Govari teaches [0020] the impedance-magnitude of cardiac tissue decreases sharply with frequency. The impedance-magnitude of blood, on the other hand, is largely independent of frequency. In some embodiments, a processor analyses the frequency-dependent difference in impedance-magnitude to determine whether the distal-electrode is in touch with tissue or is in blood. For determining contact, the processor may apply any suitable criterion, such as check whether the difference in impedance-magnitude exceeds a given threshold.
Govari and Danehorn are considered analogous because both teach methods of localizing medical instruments within a patient during a medical procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use information about impedance of blood to localize a catheter within a patient’s bloodstream.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Danehorn as applied to claim 1 above and further in view of Bar-Tal (US Patent No 20100079158 A1).
Regarding claim 10, Danehorn fails to teach wherein the processor is further configured to provide a visual indication of a direction of movement based on the first catheter position and the second catheter position.
However, Bar-Tal teaches [0091] The processor is coupled to drive a console 52, which may provide a visual display 54 of the location of catheter and [0213] half-second delay between any movement of catheter 20 and a corresponding update to visual display.
Danehorn and Bar-Tal are considered analogous because both disclose methods of localizing a medical instrument in a patient during a procedure. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to output the catheter’s location to a visual display and track its movements in real time.
Response to Arguments
Applicant's arguments filed 10/25/2022 have been fully considered but they are not persuasive. Applicant’s arguments rely on the fact that the independent claims have been amended to include the limitations “wherein the first catheter position and the second catheter position each represent a radius, and wherein a size of the radius corresponds to a distance between a position of the catheter and one of the first patch, the second path, and the third patch” and alleges that the cited prior art fails to teach these limitations. The office respectfully disagrees, and cites paragraphs [0049 – 0064] of Danehorn which explain in detail how the catheter position is determined using circular geometry. While Danehorn does not explicitly use the phrase “size of the radius” it is obvious to one of ordinary skill in the art that the process Danehorn outlines relies on using the dimension of a constructed radius in order to determine where the catheter is located. As a result, Danehorn teaches all the features of the amended claims and the 103 rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793